The opinion of the Court, was delivered by
Hornblower, C. J.
The demurrer to the fourth plea is well put in ; the plea is no denial of any allegation contained in the declaration, nor does the matter of the plea constitute any bar to the action. The statute under which this bond was given, prescribes no mode of making the assignment. It simply authorizes and requires the sheriff, at the request of the plaintiff, “ to assign” the bond to him. An assignment therefore, in writing or by parol and delivery, or by any other act amounting to a legal transfer of the bond, is a good assignment, under this statute. The act prescribing the manner in which bail bonds must be assigned, has no application to such a bond as this.
The defendants further pleaded seventhly, That they had delivered the goods and chattels, according to the condition of the bond; but they conclude this plea, (which is a direct negation of the breach assigned in the declaration,) with a verification; instead of tendering an issue to the country. For this cause the plaintiff has demurred specially to this plea. It needs no argument to prove, that the demurrer must be sustained. It looks indeed, as if the pleader’s object, was more to effect delay, than to defend his client in good faith. Judgment must be given for the plaintiff on both demurrers, with costs.
Judgment accordingly.